NUMBERS
                                         13-14-00279-CV
                                         13-14-00281-CV
                                         13-14-00282-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


            IN RE SOUTHERN VANGUARD INSURANCE COMPANY


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Per Curiam Memorandum Opinion1

        Relator, Southern Vanguard Insurance Company, filed petitions for writs of

mandamus in the above causes on May 15, 2014. These original proceedings arise from

cases that have been consolidated for pretrial proceedings pursuant to Texas Rule of

Judicial Administration 13, and concern claims made against relator under homeowner’s

and commercial insurance policies following two hailstorms that struck Hidalgo County in


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
2012. This Court consolidated these original proceedings and requested that the real

parties in interest file responses to the petitions. The relator has now filed unopposed

motions to dismiss these original proceedings on grounds that the trial court has vacated

the orders subject to review in these cases.

       The Court, having examined and fully considered the petitions for writ of

mandamus and the motions to dismiss, is of the opinion that these original proceedings

have been rendered moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737

(Tex. 2005) (“A case becomes moot if a controversy ceases to exist between the parties

at any stage of the legal proceedings . . .”); State Bar of Tex. v. Gomez, 891 S.W.2d 243,

245 (Tex. 1994) (stating that there must be a real controversy between the parties that

will be actually resolved by the judicial relief sought for a controversy to be justiciable).

Accordingly, the Court GRANTS the unopposed motions to dismiss in these causes and

DISMISSES these petitions for writs of mandamus as moot. See TEX. R. APP. P. 52.8(a).

These dismissals are without prejudice to refiling if necessary. Pending motions, if any,

are likewise DISMISSED as moot..


                                                         PER CURIAM


Delivered and filed the
25th day of August, 2014.




                                               2